Exhibit 10.(i)
Coeur d’Alene Mines Corporation
Performance Share Agreement
(2003 Long-Term Incentive Plan)
     You have been selected to be a Participant in the Coeur d’Alene Mines
Corporation 2003 Long-Term Incentive Plan (the “Plan”), as specified below:
     Participant:
     Date of Grant:
     Number of Performance Shares:
     Price at Date of Award:



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of a Performance Share by Coeur d’Alene Mines Corporation,
an Idaho corporation (the “Company”), to the Participant named above, pursuant
to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Performance Share. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Agreement. All capitalized
terms shall have the meanings ascribed to them in the Plan, unless specifically
set forth otherwise herein. The parties hereto agree as follows:
     1. Grant of Performance Share. The Company hereby grants to the Participant
a Performance Share at the stated Price, which is the higher of: the Par Value
per Share or one hundred percent (100%) of the Fair Market Value of a Share on
the Date of Grant, in the manner and subject to the terms and conditions of the
Plan and this Agreement.
     Except as may otherwise be provided in Sections 3 or 4, the Performance
Share granted hereunder are granted on the condition that the Participant
remains an Employee of the Company from the Date of Grant through (and
including) each of the separate dates on which the grant becomes exercisable, as
set forth below in Section 2. This grant of the Performance Share shall not
confer any right to the Participant (or any other Participant) to be granted
other Awards in the future under the Plan.
     2. Exercise of Performance Share. Except as hereinafter provided, the
Participant will exercise the Performance Share grant pursuant to the vesting
schedule set forth below.

          Performance Shares Which Date   Become Exercisable              

Performance Share Agreement

1



--------------------------------------------------------------------------------



 



     3. Termination of Employment.

  (a)   By Death. In the event the employment of the Participant is terminated
due to death, all outstanding Shares under Performance Share grants not yet
vested shall become immediately fully vested and, along with all previously
vested Shares under Performance Share grant, shall remain exercisable until the
first anniversary of the Participant’s date of death, by such person or persons
as shall have been named as the Participant’s beneficiary, or by such persons
that have acquired the Participant’s rights under the Performance Share grant by
will or by the laws of descent and distribution.     (b)   By Disability. In the
event the employment of the Participant is terminated due to Disability, all
outstanding Shares under Performance Share grant not yet vested shall become
immediately fully vested and, along with all previously vested Shares under
Performance Share grant, shall remain exercisable until the third anniversary of
the date that the Committee determines the definition of Disability to have been
satisfied. For the purposes of this Agreement, “Disability” shall mean the date
upon which the Participant becomes entitled to receive benefits pursuant to the
Company’s long-term disability plan then in effect.     (c)   By Retirement. In
the event the employment of the Participant is terminated due to Retirement, all
outstanding Shares under Performance Share grant not yet vested shall become
immediately vested and, along with all previously vested Shares under
Performance Share grant, shall remain exercisable until the third anniversary of
the Participant’s effective date of Retirement. For the purposes of this
Agreement, “Retirement” shall mean: (i) any termination of the Participant’s
employment other than for Cause after the Participant has attained sixty-five
(65) years of age; or (ii) a retirement approved by the Board.     (d)  
Termination for Cause. If the employment of the Participant shall be terminated
for Cause, the Participant shall forfeit all of the unexercised Shares under
Performance Share grant, whether vested or not.     (e)   For Other Reasons. If
the employment of the Participant shall terminate for any reason other than the
reasons set forth in this Section 3(a) through 3(d) herein, all previously
vested Shares under Performance Share grant shall remain exercisable until the
date occurring three (3) months from the effective date of termination. All
unvested Shares under Performance Share grant at the date of termination shall
immediately terminate, and shall be forfeited to the Company.

     4. Change in Control. In the event of a Change in Control, all Shares under
this Performance Share grant shall become immediately vested and shall remain
exercisable until the first anniversary of the effective date of the
Participant’s termination of employment other than for Cause.
Performance Share Agreement

2



--------------------------------------------------------------------------------



 



     5. Restrictions on Transfer. This Performance Share grant may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, this
Performance Share grant shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s legal representative.
     6. Recapitalization. In the event of any change in the Company’s Shares,
through the declaration of stock dividends or through recapitalization resulting
in stock splits or through merger, consolidation, exchange of shares, or
otherwise, the number and class of Shares subject to this Performance Share
grant, as well as the Performance Share Price, may be equitably adjusted by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.
     7. Procedure for Administration of Performance Share Grants.

  (a)   Value of Performance Shares and Performance Units. Each Performance
Share shall have an initial value equal to the FMV of a Share on the date of
grant. Each Performance Unit shall have an initial value that is established by
the Committee at the time of grant. The Committee shall set performance goals in
its discretion which, depending on the extent to which they are met, will
determine the value and/or number of Performance Shares/Performance Units that
will be paid out to the Participant.     (b)   Earning of Performance Shares and
Performance Units. Subject to the terms of this Plan, after the applicable
Performance Period has ended, the holder of Performance Shares/Performance Units
shall be entitled to receive payout on the value and number of Performance
Shares/Performance Units earned by the Participant over the Performance Period,
to be determined as a function of the extent to which the corresponding
performance goals have been achieved. Notwithstanding the foregoing, the Company
has the ability to require the Participant to hold the Shares received pursuant
to such Award for a specified period of time.     (c)   Form and Timing of
Payment of Performance Shares and Performance Units. Payment of earned
Performance Shares/Performance Units shall be as determined by the Committee and
as evidenced in the Award Agreement. Subject to the terms of the Plan, the
Committee, in its sole discretion, may pay earned Performance Shares/Performance
Units in the form of cash or in Shares (or in a combination thereof) equal to
the value of the earned Performance Shares/Performance Units at the close of the
applicable Performance Period. Any Shares may be granted subject to any
restrictions deemed appropriate by the Committee. The determination of the
Committee with respect to the form of payout of such Awards shall be set forth
in the Award Agreement pertaining to the grant of the Award.

Performance Share Agreement

3



--------------------------------------------------------------------------------



 



  (d)   Dividends and Other Distributions. At the discretion of the Committee,
Participants holding Performance Shares may be entitled to receive dividend
equivalents with respect to dividends declared with respect to the Shares. Such
dividends may be subject to the accrual, forfeiture, or payout restrictions as
determined by the Committee in its sole discretion.

     8. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Vice President Administration and Human
Resources of the Company during the Participant’s lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to the Participant’s estate.
     9. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Agreement
until such time as the purchase price has been paid, and the Shares have been
issued and delivered to him or her.
     10. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.
     11. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any Shares acquired pursuant to the exercise of this
Performance Share grant, as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan and this Agreement, all of which shall be binding
upon the Participant.     (b)   The Committee may terminate, amend, or modify
the Plan; provided, however, that no such termination, amendment, or
modification of the Plan may in any material way adversely affect the
Participant’s rights under this Agreement, without the written consent of the
Participant.

Performance Share Agreement

4



--------------------------------------------------------------------------------



 



  (c)   The Company shall have the power and the right to deduct or withhold, or
require the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Agreement.         The Participant may
elect, subject to any procedural rules adopted by the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold
Shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to the amount required to be withheld.     (d)   The
Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.     (e)   This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.    
(f)   All obligations of the Company under the Plan and this Agreement, with
respect to this Performance Share grant, shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.     (g)   To the
extent not preempted by federal law, this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Idaho.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the Date of Grant.

                          Coeur d’Alene Mines Corporation    
 
               
ATTEST:
      By:        
 
         
 
   
 
                             
 
                         Participant    

Performance Share Agreement

5